DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 1/04/2022, in which claims 1, 8-10, 12, 17, 21 and 21 have been amended and entered of record.

Response to Remarks/Arguments
3.    Claims 1, 8-10 and 22 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.    Paragraphs [0071], [00105] and [00106] of the specification have been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
5.    Claims 1, 12, 17 and 21 have been amended to address the 35 U.S.C. § 112(b) rejections of the claims. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.

Allowable Subject Matter 
6.    Claims 1-22 are allowed.
7.  The following is a statement of reason for indication of allowable subject matter:   
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the parallel circuit is configured to sort consecutive bits of the write data to be positioned adjacent to each other so that the write data becomes first parallel data and to transfer the first parallel data to respective first to n-th internal input/output lines, where n is an integer greater than or equal to 2, and wherein each of the plurality of core dies includes an input control circuit configured to re-sort the first parallel data transferred via the respective first to n-th internal input/output lines into the write data and a write inversion circuit configured 
        Regarding independent claim 12, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first semiconductor chip for receiving write data in a first order and a write inversion signal, and for sorting consecutive bits of the write data to be positioned adjacent to each other so that the write data becomes parallel data and for transferring the parallel data to respective first to n-th internal input/output lines, where n is an integer greater than or equal to 2; and at least one second semiconductor chip for converting the parallel data transferred via the respective first to n-th internal input/output lines into the write data and for selectively inverting the converted write data according to the write inversion signal”, and a combination of other limitations thereof as claimed in the claim. Claims 13-16 depend on claim 12.   
        Regarding independent claim 17, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first semiconductor chip for receiving read data in a first order from a memory area, for sorting consecutive bits of the read data to be positioned adjacent to each other so that the read data becomes parallel data, and for transferring the parallel data to respective first to n-th internal input/output lines, where n is an integer greater than or equal to 2; and a second semiconductor chip for converting the parallel data transferred via the respective first to n-th internal input/output lines into the read data, for generating a read inversion signal using the converted read data, and for selectively inverting the converted read data according to the read inversion signal”, and a combination of other limitations thereof as claimed in the claim. Claims 18-20 depend on claim 17.   
        Regarding independent claim 21, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “sorting, by the base die, consecutive bits of the write data to be positioned 
8.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/TRI M HOANG/Primary Examiner, Art Unit 2827